                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DANYELLE TYLER, individually and on
 behalf of her deceased mother, Jeanne
 Cooley, GRANT COOLEY, individually and
 on behalf of his deceased mother, Jeanne
 Cooley, PAULA KELLY, individually and on
 behalf of her deceased mother, Jeanne
 Cooley, KIMBERLY COOLEY-WILSON,                    Case No. 3:18-cv-01179-JPG-RJD
 individually and on behalf of her deceased
 mother, Jeanne Cooley, and SHANNON
 COOLEY-JACKSON, individually and on
 behalf of her deceased mother, Jeanne
 Cooley,

               Plaintiffs,

        v.

 ST. ELIZABETH'S HOSPITAL OF THE
 THIRD ORDER OF ST. FRANCIS, d/b/a St.
 Elizabeth’s Hospital,

               Defendant.

                                      JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this matter is DISMISSED WITH

PREJUDICE.

DATED: November 19, 2018

                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY:     s/Tina Gray
                                                         Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
